In re Louisiana Assoc. Coast Anglers; Louisiana Envir. Action Netwk; — Third Party(ies); applying for supervisory and/or remedial writs; to the Court of Appeal, First Circuit, No. CW94 2062; Parish of East Baton Rouge, 19th Judicial District Court, Div. “M”, No. 401,015.
Granted for the sole purpose of remanding to the court of appeal for an expedited hearing on the merits of the pending appeal. Otherwise, denied.
DENNIS and LEMMON, JJ., would grant and docket.
JOHNSON, J., would deny the writ.
KIMBALL, J., not on panel; recused.